~   AO 1458 (Rev, 0211&)   Judgment in a Criminal Case
                           Sheet 1                                                                                                 FILED
                                                                                                                                      JAN 0S 2019
                                              UNITED STATES DISTRICT COURT
                                                                                                                                   CIe!l\, u,s Olstrict Court
                                                                                 District of Montana                                 District Of ~\ljonta I,;:!
                                                                                                                                           Grez.t   F0;i~
                                                                                          )
                     L'NITED STATES OF AMERICA                                            )       JUDGMENT IN A CRIMINAL CASE
                                       v.                                                 )
                                                                                          )
                     THOMAS FALCON SUTHERLAND                                                     Case Number: CR 18-55-GF-BMM-01
                                                                                          )
                                                                                          )       USM Number: 08554-046
                                                                                          )
                                                                                          )        David F, Ness
                                                                                          )       Defendant's Attorney
    THE DEFENDANT: 

    !ill pleaded guilty to eount(s)         2 of the Indictment 


    o pleaded nolo contendere to count(s)
       which was accepled by the court
    o was found guilty on count(s)
       after a plea of not guilty,

    The defendant is adjudicated guilty of these offenses:

    Title & Section                    Nature of Ofrens.                                                                 Offense Ended
     18 U,S,C, §§ 1153, 113(a)(7)       Assau~     Resulting In Serious Bodily Injury                                     41112018                          2




           The defundant is sentenced as provided in pages 2 through                      _...:7_ _ _ of this judgment The senlence is imposed pursuant 10
    the Sentencing Refoml Act of 1984,
    o The defendant has been found not guilty on count(s) 

    Iii'! Count{s)     1
                                        - - - ..         ~   ..   ~
                                                                      Ii1   is     o are dismissed on the motion of the United States. 

             It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany change ofname, residence,
    or mailing address until all fines, restitution, costs, and special assessment> imposed bythisjnd~menl are fully paid, Ifordered to pay restitution,
    the detendant must notify the court and United States attorney ofmatcrial cnanges in economiC circumstanees_




                                                                                          Brian Morris,!jnited States District   J:.:u:.:::d!!ge~_ _
                                                                                         Name :&nd Title of Judge


                                                                                         118/2019
                                                                                         Date
AO 245B (Re',!, 02/[8)   Jud~t     in Criminal Case
                         Sheet 2   Imprisonment

                                                                                                      Judgment   Page   _-=2,--   of   7
 DEFENDANT: THOMAS FALCON SUTHERLAND
 CASE Nt:MBER: CR 18-55-GF-BMM-01

                                                                 IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a tOlal
 teml0f:
  27 months.




     ~ The court makes the following recommendations to the Bureau of Prisons:

  The Court recommends the defendant be house in FMC Rochester, The Court further recommends that the defendant
  participate in the Bureau of Prisons' 500-hour ResidenUal Drug Treatment Program, as well as any mental health and
  vocational programs jf eligible.

     ~ The defendant is remanded to the elLStody ofthe United States Marshal.

     o     The defendant shall surrender to the United States Marshal for this district:

           o    at                                    o   a.m.    o   p,m,    on
           o   as notified by the United States Marshal

     o     The defendant shall surrender for service ofsentence at the institution designated by the Bureau of Prisons:

           o    betore 2 p.m. on

           o   as notified by the United States Marshal.

           o   as notified by the Probation or Pretri.l Services Office.



                                                                      RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                           to

at          _ _ _ _ _ _ _ _ _ _ _ _ _ _ ' with a certified copy of this judgment.



                                                                                                   UNfrED STATES MARSIiAL


                                                                             By ________~~~~~~~~~
                                                                                                DEPUTY UNITED STATES MARSHAL
 AO 245B (RIP.\ 02/18) Judgment in a Criminal Case
                            Sheet 3     Supervised Release


 DEFENDANT: THOMAS FALCON SUTHERLAND
 CASE "'UMBER: CR 18-55-GF-BMM-01
                                                              SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a tenn of:
     2 years.




                                                             MANDATORY CONDITIONS

1, 	    You must not commit another federal, state or local crime.
2. 	    You must not unlawfully possess a controlled substance.
3. 	    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least t\VO periodic drug tests thereafter, as detennined by the court.
                  o	
                  The above urog testing condition is suspended, based on the court's detennination that you 

                   pose a low risk of future substance abuse. (check if-applicabfe) 

4. 	     0 You must make restitution in accordance witb 18 U.S.c. §§ 3663 and J66JA or any other statute authorizing a sentence of
                restitution. (check. if applicable)
5.       I!! 	You must cooperate in the collection of DNA as directed by the probation orticer. {check i[applicablel
6. 	     0   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.c. § 209!l1, el seq.) as
             directed by the probation officer, the Bureau of Prisons, or any slate sex offender registration agency in the location where you
             reside, work, are a student. or were convicted of a qualitying offense, (check if applicable)
7.       0 	 You must participate in an approved program for domestie violence. (check ifapplicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AD 245B (Re.... OlliS) 	 Judgment in a Criminal Case 

                        Sheet 3A -   Supervised Release 

                                                                                                 Judgment-Page ___    L - of              I
DEFENDANT: THOMAS FALCON SUTHERLAND
CASE NUMBER: CR 18-55-GF-BMM-01

                                          STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release. you must comply with the foHowing standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identitY the minimum tools needed by probation
officers to keep informed, report to the court about. and bring about improvements in your conduct and condition.

I, 	    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
        release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a diffurent time
        frame.
2. 	    After initially reporting to the probation office, you ¥liH receive instmctions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed,
3. 	    You must not knowingly leave the fuderal judicial district where you are authorized to reside without first getting pennission from the
        court or the probation officer.
4. 	    You must answer truthfully the questions asked by your probation offtcer.
5. 	    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notifY the probation officer at least j 0 days before the change. Ifnotif'ying
        tbe probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours of becoming aware of a change or expected change.
6, 	    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must penuit the probation officer to
        take any items prohibited by the conditions of your supervision that he or she observes in plain view,
7. 	    You must ",urk full time (at least 30 hours pcr week) at a lawful type of employment, unless the probation officer excuses you from
        doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
        you from doing so. If you plan to changc where you work or anything about your work (such as your position or your job
        responsibilities), you must notifY the probation ol1icer at least to days before the chungc. lfnotifying the probation officer at lcast 10
        days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
        becoming aware of a change or expected change.
!:L 	   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
        probation officer,
9. 	    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours,
10, 	   You must not ov,rn, possess, or have access to a fireann. ammunition, destructive device, or dangerous weapon (Le" an)1hing that was
        designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or lasers).
11. 	   You must not act or make any agreement with a law enforcement agency to act as a confidential human source Qr jnfonnant without
        first getting the permission ofthe court.
12. 	   lfthe probation offieer detennines that you pose a risk to another person (including an organization), the probation oftlcer may
        require you to notify the person about the risk and you must comply with that instruction. The probation ollicer may contact the
        person and confinn that you have notified the person about the risk.
13. 	   You must follow the instructions ofth. probation officer related to the conditions ofsupervision.




U.S. Probation Office Use Only
A u.S. probation officer has instructed me on the conditions specified by the court and has provided me with a V>7itten copy of this
judgment containing these conditions. For further infonnation regarding these conditions, see Ovef""few qfProbation. and Supervised
R(dease Conditions, available at: www.uscourts,gov.


Defendant's Signaturc 	        - - - - - - - - -....- -...                                                 Date
AO 245B(Rev. 021l8) 	 Judgment in a Criminal C~$e 

                      She« 3D ~ Supervised Release 



DEFENDANT: THOMAS FALCON SUTHERLAND
CASE NUMBER: CR 16-55-GF-BMM-01

                                        SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall submit his person, residence, place of employment, vehicles, and papers, to a
search, with or without a warrant by any probation officer based on reasonable suspicion of
contraband or evidence in violation of a condition of release. Failure to submit to search may be
grounds for revocation. The defendant shall wam any other occupants that the premises may be
subject to searches pursuant to this condition. The defendant shall allow seizure of suspected
contraband for further examination .

. The defendant shall participate in a program for mental health treatment as deemed necessary by
the United States Probation Officer, until the defendant is released from the program by the probation
officer. The defendant is to pay part or all of the cost of this treatment, as directed by the United States
Probation Office.

3. The defendant shall participate in and successfully complete a program of substance abuse
treatment as approved by the United States Probation Office, until the defendant is released from the
program by the probation officer. The defendant is to pay part or all of the cost of this treatment, as
directed by the United States Probation Office.

4. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to,
synthetic marijuana, kratom and/or synthetic stimulants such as bath salts and spice, that are not
manufactured for human consumption, for the purpose of altering the defendant's mental or physical
state.

5. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or
possess a medical marijuana card or prescription.

6. The defendant shall participate in substance abuse testing, to include not more Ihan 104 urinalysis
lests, not more than 104 breathalyzer lests, and not more than 36 sweat patch applications annually
during the period of supervision. The defendant shall pay all or part of the costs of testing as directed
by the United States Probation Office.

7. The defendant shall have no contact with victim in the instant offense unless approved in advance
by United States Probation.

8. The defendant shall comply with Violent Offender Registration requirements for convicted offenders
in any state in which the defendant resides.

9. The defendant shall abstain from the consumption of alcohol and shall not neter establishments
where alcohol is the primary item of sale.
AO 24.58 (Rev. 02/18)   Judgment in a Criminal Case
                        Sheet .5  Criminal Monetary Penalties
                                                                                                  Judgment    Page   _-,6,-_ or          7
 DEFENDA1'iT: THOMAS FALCON SUTHERLAND
 CASE NUMBER: CR 18-55-GF-BMM-01
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the IOtal criminal monetary penalties underthe schedule Ofpaylllents on Sheet 6.


                         Assessment                  JVTA Assessment'        Fine                         Restitution
 TOTALS             S 100.00                     S N/A                     $ WAIVED                     $ NIA



 o 	The detennination of restitlltion is deferred until ._ _ _ _ • An      Amended Judgment in a Criminal Case (AO U5C) will be entered
      after such determination.

 o 	 The defendant mllSt make restitution (including community restitution) to the following payees in rhe amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximatelYJroportioned p'yn>ent, unless specified otherwise in
      the priority order or percentage payment column below. However. pursuant to 18 .S.C § 3664(1), .11 nonfederal victims must be paid
      before the United States is plUd.

 Name of Payee 	                                                 Total Loss**           Restitution Ordered             Priority or Percentage




TOTALS                                $ _ _ _ _ _ _0:.,:.0::.:0:..-	                             0.00


 o	    Restitution amount ordered pursuant to plea agreement $

o 	 The defendant Inust pay interest on restitution and a fine of more than $2,500, unless the restitution or tine is paid in full before the
       fifteenth day atler the date ofthe judgment, pursuant to 18 U.S.C. § 3612(1). All of the paYll.,nt options on Sheet 6 may be subject
       to penalties for delinquency and default. pursuant to 18 U.S.c. S3612(g).

o 	 The eourt determined that the defendant does not have the ability to pay interest and it is ordered that:
    o 	 the interest requirement is waived for the o floe 0 restitution.
    o 	 the interest requJrement for the o fine 0 restitution is modified as follows:
• Justice for Victims of Trafficking Act of 20 15, Pub. L. No. 114-22. 

•• Findings for the total amount oflosses are required under Chapters 109A. 110, 1 lOA and I13A of Title 18 for offenses committed on or 

after September \3, 1994, but before April 23, 1996.                                  '

A0245B (Rev, Q2l1 8) 	Judgmeot io a Cr,minill Case
                      Sheet 6 ,- Schedule ofPayments
                                                                                                                               7_ of
                                                                                                              Judgmenl- Page _ _                       7
DEFENDANT: THOMAS FALCON SUTHERLAND
CASE NUMBER: CR 18-55-GF-BMM-ll1

                                                       SCHEDULE OF PAYMEIUS

Having assessed Ibe defendant's ability to pay, payment oflbe total criminal monetary penalties is due as follows:

A     D 	 Lump sum payment of $ _ _ _ _ _ _ due immediately, balance due

           D      not later thall --c--=:=-::--=--::---:=-' or 

           :J     in accordance witb D C, D D,         D E, or                 D Fbelow; or 


B     D 	 Payment to begin immediately (may be combined with                DC,          D D, or      D F below); or

C     D    Payment in equal                          (e,g" weekly, monthly, quayterly) installments of $                            over a period of
                           (e.g., months or years). to commence                       (e.g., 30 or 60 days) after the date ofthis judgment~ or

D     D    Payment in equal                        (e,g" weekly, monthly, quarterly) installments of $      - - c - - , - - , . - over a period of
                           (e.g., months or years). to commence       _ _ _ _ (e.g., 3001" 60 days)      after release from imprisonment to a
           tenn of supervision; or

E     D 	 Payment during the tenn of supervised release will commence within                  (e.g., 30 or 60 days) after release from
          imprisonment. Tbe court will set the payment plan based on an assessment of Ibe defendant's abillty to pay at tbat time; or

F     W!l 	 Special instructions regarding the payment of crirnina11110netary panalties:
            Special assessment shall be immediately due and payable, While incarcerated, criminal monetary penalty
            payments are due during imprisonment at the rate of not less than $25 per quarter, and payment shall be through
            the Bureau of Prisons' Inmate Financial Responsibility Program, Criminal monetary payments shall be made to
            the Clerk, United States District Court, Missouri River Courthouse, 125 Central Avenue West, Suite 110, Great
            Falls, MT 59404, ""Assessment Thomas Falcon Sutherland"".
Unless the court has expressly ordered otherwise, if this judgment Imposes imprisonment. payment ofcriminal monetary penalties is due during
the peried of imprisonment. All criminal monelllry penaities, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court,

The defendant shaH receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Seveml

      Defendant and Co-Defimd~nt Names and Case Numbers (inc/udingd~fendanl number), Total Amount, Joint and Several Amount,
      and correspondmg payee, If appropnate,




D     Tbe defendant shall pay the cost of prosecution,

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the lo\lowing property to the United Stales:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NT A assessment, (8) penalties, and (9) eosts, including cost of prosecution and COurt costs,
